           Case 1:20-cv-00273-RP Document 48 Filed 05/05/20 Page 1 of 5



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

SECURITIES AND EXCHANGE                             §
COMMISSION,                                         §
                                                    §
               Plaintiff,                           §
                                                    §
v.                                                  §                   1:20-CV-273-RP
                                                    §
META 1 COIN TRUST, ROBERT P.                        §
DUNLAP, individually and d/b/a Clear                §
International Trust, NICOLE BOWDLER, and            §
DAVID A. SCHMIDT,                                   §
                                                    §
               Defendants,                          §
                                                    §
PRAMANA CAPITAL, INC. and PETER K.                  §
SHAMOUN a/k/a PETER K. SHAMOON,                     §
                                                    §
               Relief Defendants.                   §

                                               ORDER

       On April 21, 2020, the Court issued an order finding Defendants Robert P. Dunlap,

individually and d/b/a Clear International Trust (“Dunlap”) and David A. Schmidt (“Schmidt”) in civil

contempt. (Dkt. 39). The Court stated that Dunlap and Schmidt could purge their contempt status

“when they provide proof that they have complied with the Court’s orders,” citing the portions of

the Court’s previous temporary restraining order (“TRO”) and preliminary injunction that

prohibited or required certain conduct from Dunlap and Schmidt. (Id. at 10 (citing Dkt. 8 at 3–7,

12–16; Dkt. 31 at 3–7, 11–13)). In addition to requiring Dunlap and Schmidt to provide a sworn

accounting of assets, the Court’s orders broadly prohibited them from making false and misleading

statements to Meta 1 investors and marketing, offering, purchasing, or selling securities in the form

of the Meta 1 Coin. (See Dkt. 31 at 3–7, 12–13). While the Court did not, in its April 21, 2020,

Order, find Defendant Nicole Bowdler (“Bowdler”) in contempt, if it were to do so, Bowdler would




                                                   1
            Case 1:20-cv-00273-RP Document 48 Filed 05/05/20 Page 2 of 5



be subject to the same or similar conditions to purge her contempt status because the Court

prohibited or required certain conduct from her as well. (See Dkt. 31 at 4–7, 12–13).

        Now before the Court is Plaintiff Securities and Exchange Commission’s (the “SEC”)

motion to amend civil contempt conditions as well as its two supplements to that motion.1 (Mot.

Am. Contempt, Dkt. 38; 1st Suppl. Mot. Am. Contempt, Dkt. 43; 2d Suppl. Mot. Am. Contempt,

Dkt. 46). Defendants Meta 1 Coin Trust, Dunlap, Schmidt, and Bowdler (collectively,

“Defendants”) were given until April 27, 2020, to respond to the SEC’s motion but did not do so.

(Order, Dkt. 39, at 11). For the reasons discussed below, the Court grants the SEC’s motion and

specifies certain conditions of Dunlap and Schmidt’s civil contempt status.

        The thrust of the SEC’s motion is to ask the Court to order Defendants to “cease and desist

from posting content to YouTube, Facebook, or any social media,” and to “remove all content

currently posted, that: (1) markets, offers, or attempts to sell the Meta 1 Coin; or (2) that makes false

or misleading statements, including the statement that Meta1 owns $1 billion of art, gold mines or

gold bars, or other assets in amounts sufficient to repay the Meta1 investors.” (Prop. Order, Dkt. 38-

2, at 4). The SEC explains that even after the Court issued the TRO, Defendants continue to

regularly post videos to their YouTube channel on a near-daily basis, “all of which are publicly

available worldwide. While the content varies, all of the videos either market the Coin, offer it for

sale, or contain false and/or misleading statements about the nature of the investment.” (Mot. Am.




1 Just before and in the days after the Court issued its civil contempt order, the SEC filed three documents.
While the SEC did not title its first filing as a motion, the conclusion requests “that the Court grant Plaintiff’s
motion,” the filing includes a proposed order, and the filing was docketed as a motion. (Mot. Am. Contempt,
Dkt. 38, at 3; Prop. Order, Dkt. 38-2). The SEC’s second filing variously refers to the first as a “supplemental
motion for contempt” and a supplement to its motion for an order to show cause for why Defendants should
not be held in contempt. (1st Suppl. Mot. Am. Contempt, Dkt. 43, at 1–2). The SEC’s third filing is similarly
indefinite. (See 2d Suppl. Mot. Am. Contempt, Dkt. 46, at 1–2). Here, the Court construes the SEC’s first
filing as a motion to amend civil contempt conditions and its second and third filings as supplements to that
motion.



                                                        2
           Case 1:20-cv-00273-RP Document 48 Filed 05/05/20 Page 3 of 5



Contempt, Dkt. 38, at 2). Defendants have also repeatedly sent their newsletter to their list of email

subscribers, continuing to market the Meta 1 Coin and discuss details of this case. (Id. at 3). The

videos and newsletter emails also impugn the ethics of the SEC’s counsel and state that they are

being “criminally prosecuted,” as well as “mak[e] false statements to investors that Meta1 owns the

art and the gold that supposedly backs the Meta 1 Coin, that an SEC witness ‘is in the process of

being a convicted felon and is now on the run from the FBI,’ and that a ‘higher court’ is taking

action on this case.” (1st Suppl. Mot. Am. Contempt, Dkt. 43, at 3; see also 2d Suppl. Mot. Am.

Contempt, Dkt. 46). The SEC further represents that it “has spoken with at least two investors

recently who have expressed that ‘they don’t know who to believe’ because the information they are

receiving from Meta1 and its spokespersons contradicts what they are reading in the Court

pleadings.” (1st Suppl. Mot. Am. Contempt, Dkt. 43, at 4).

        The Court finds that the SEC’s request to add a condition to Dunlap and Schmidt’s civil

contempt is entirely justified. The supplemental request to order Dunlap and Schmidt to cease

publishing videos and email newsletters that market the Meta 1 Coin is entirely consistent with the

Court’s previous orders. Defendants’ continued conduct, in spite of express instructions to the

contrary, has harmed the very interest in protecting investors and the public that the Court’s orders

were meant to protect. See generally 15 U.S.C. § 78j(b). From all appearances, Defendants will carry

on, further harming investors and the public. In this respect, and in those that the Court has

previously detailed, their contumacious disregard of the Court’s lawful orders is intolerable. See In re

McLean, 794 F.3d 1313, 1319 (11th Cir. 2015) (citing Young v. United States ex rel. Vuitton et Fils S.A.,

481 U.S. 787, 795 (1987)) (“The violation of an injunction is a contempt against an entire court

insofar as it flouts the court’s basic authority to preserve order and administer justice.”); accord Sec. &

Exch. Comm’n v. First Fin. Grp. of Texas, Inc., 659 F.2d 660, 669 (5th Cir. 1981).




                                                     3
            Case 1:20-cv-00273-RP Document 48 Filed 05/05/20 Page 4 of 5



        The Court previously ordered that “Dunlap and Schmidt shall be coercively incarcerated

until they comply with the Court’s orders,” to “be released when they provide proof that they have

complied with the Court’s orders.” (Order, Dkt. 39 (citing Dkt. 8, 31)). The SEC’s request to amend

those civil contempt conditions is appropriate.

        Accordingly, IT IS ORDERED that the SEC’s motion to amend civil contempt conditions,

(Dkt. 38), is GRANTED.

        IT IS FURTHER ORDERED that, in addition to complying with the Court’s previous

orders, (Dkt. 8, 31), to be released from coercive incarceration, Dunlap and Schmidt must provide

proof that they have ceased and desisted from posting content to YouTube, Facebook, their email

newsletters, or any social media platform or website whatsoever and have removed all content

currently available to investors and the public, that: (1) markets, offers, or attempts to sell the Meta 1

Coin; or (2) that makes false or misleading statements, including but not limited to the statement

that Meta1 owns $1 billion of art, gold mines or gold bars, or other assets in amounts sufficient to

repay the Meta1 investors.2 This paragraph binds anyone who receives actual notice of this Order by

personal service or otherwise, including Defendants’ officers, agents, servants, employees, and

attorneys as well as other people in active concert or participation with any of the Defendants or

with any of their officers, agents, servants, employees, and attorneys. (See Dkt. 31 at 3–7).

        IT IS FURTHER ORDERED that to avoid being found in civil contempt, Bowdler must

provide this proof as well.

        IT IS FINALLY ORDERED that the SEC shall SERVE Defendants (including Bowdler)

with copies of this Order, its motion to supplement its motion for an order to show cause, (Dkt.



2 Dunlap and Schmidt may comply with this order either by fully deleting this content or making it
inaccessible to anyone else (i.e., making it “private” with only the posting account permitted to view it). If
they choose the latter method of compliance, and ultimately do not prevail in this case, the Court may then
require them to fully delete the content.


                                                       4
               Case 1:20-cv-00273-RP Document 48 Filed 05/05/20 Page 5 of 5



38), by May 6, 2020. (See Order, Dkt. 19 (permitting service by email)). Given the exigencies of this

case, the Courtroom Deputy will also serve copies of this Order on the Meta 1 Defendants by email.

(See id.).

             SIGNED on May 5, 2020.




                                               ________________________________
                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE




                                                  5
